1
2
3
4
5
6                           UNITED STATES DISTRICT COURT
7                         SOUTHERN DISTRICT OF CALIFORNIA
8
9    DAVID TOWNSEND, individually and                     Case No. 20-cv-390 MMA (RBB)
     on behalf of all others similarly situated,
10
     and FARSHAD FIROUZMANDI,                             ORDER GRANTING JOINT
11   individually and on behalf of all others             MOTION TO EXTEND DEADLINE
     similarly situated,                                  TO ANSWER OR RESPOND TO
12
                                        Plaintiffs,       CLASS ACTION COMPLAINT
13
     v.                                                   [Doc. No. 5]
14
     C.R. ENGLAND, INC.,
15
                                      Defendant.
16
17
           David Townsend and Farshad Firouzmandi (“Plaintiffs”) and C.R. England, Inc.
18
     (“Defendants”) jointly move for an extension of time within which Defendants must
19
     answer or otherwise respond to Plaintiff’s Complaint. See Doc. No. 5. Good cause
20
     appearing, the Court GRANTS the parties’ joint motion and ORDERS that Defendant
21
     answers or otherwise responds to complaint on or before April 9, 2020.
22
           IT IS SO ORDERED.
23
24
     Dated: March 3, 2020
25
                                                      _____________________________
26
27                                                    Hon. Michael M. Anello
                                                      United States District Judge
28

                                                      1
                                                                                 20-cv-390 MMA (RBB)
